                 Case 2:21-cv-00778-RSM Document 4 Filed 06/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          AMAZON.COM INC,                                  CASE NO. C21-778 MJP
            HANESBRANDS INC, HBI
11          BRANDED APPAREL ENTERPRISES                      MINUTE ORDER TRANSFERRING
            LLC,                                             CASE
12
                                   Plaintiffs,
13
                    v.
14
            XUCHANG ZHENNI TRADE CO
15          LTD, ZHANG PENGJU, DOES 1-10,

16                                 Defendants.

17
            The following minute order is made by the direction of the court, the Honorable Marsha
18
     J. Pechman, United States Senior District Judge:
19
            The above-entitled case is hereby transferred to the Honorable Ricardo S. Martinez,
20
     United States District Judge. The caption for this case shall hereinafter be C21-778 RSM. All
21
     scheduled dates will remain as set unless the parties are notified otherwise by Judge Ricardo S.
22
     Martinez.
23
     \\
24


     MINUTE ORDER TRANSFERRING CASE - 1
             Case 2:21-cv-00778-RSM Document 4 Filed 06/15/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed June 15, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/ Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER TRANSFERRING CASE - 2
